MEMORANDUM**
Paul B. Palmer, Jr., and Angela Palmer, husband and wife, appeal pro se the district court’s judgment dismissing their action to recover collected taxes and to void a judgment of outstanding taxes. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo a dismissal for failure to state a claim, Zimmerman v. City of Oakland, 255 F.3d 734, 737 (9th Cir.2001), and we affirm.
The district court properly concluded that res judicata bars this action because the Palmers litigated this claim in a prior *451action against the Internal Revenue Service that resulted in a final judgment on the merits. See Palmer v. IRS, 116 F.3d 1309 (9th Cir.1997); Rein v. Providian Financial Corp., 270 F.3d 895, 898-99 (9th Cir.2001).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.